FILED: September 14, 2018

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 17-4037
                                (7:13-cr-00110-F-1)
                               ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

ERICK JEMONTA GIBBS

              Defendant - Appellant



                               ___________________

                                    ORDER
                               ___________________

      Appellant filed a petition for panel rehearing and rehearing en banc.

      On the petition for panel rehearing, Judge Niemeyer and Judge Agee voted to deny

rehearing, and Chief Judge Gregory voted to grant rehearing.

      On a poll of the court requested by a judge, the majority of active judges voted to

deny the appellant’s petition for rehearing en banc. Judges Wilkinson, Niemeyer, Motz,

Traxler, Duncan, Agee, Keenan, Diaz, Floyd, Thacker, Harris and Richardson voted to
deny rehearing en banc; Chief Judge Gregory and Judge King voted to grant rehearing en

banc; and Judge Wynn voted to vacate the panel opinion. * Opinions supporting the order

and dissenting from it will be filed later.

       Entered at the direction of Judge Niemeyer.

                                              For the Court

                                              /s/ Patricia S. Connor, Clerk




*
 The requested poll was completed before Judge Traxler took senior status on August 31,
2018. Judge Quattlebaum, who was commissioned as a circuit judge on September 4,
2018, and was advised of the poll, stated that to the extent his vote is required, he votes to
deny rehearing en banc.